Name: Commission Regulation (EC) No 2469/95 of 24 October 1995 amending Regulation (EC) No 1566/95 and (EC) No 1941/95 in the beef and veal sector
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  means of agricultural production;  EU finance;  Europe
 Date Published: nan

 25. 10 . 95 I EN Official Journal of the European Communities No L 255/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2469/95 of 24 October 1995 amending Regulation (EC) No 1566/95 and (EC) No 1941/95 in the beef and veal sector and 300 kilograms originating in and coming from the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic (3), as amended by Regulation (EC) No 2017/95 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2179/95 of 8 August 1995 providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, to take account of the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotia ­ tions ('), and in particular Article 8 thereof, Whereas Council Regulation (EC) No 2179/95 provides for the adjustment of certain concessions, in particular for live bovine animals, provided for in the Europe Agree ­ ments concluded with the Republic of Hungary, the Republic of Poland, the Slovak Republic, the Czech Republic, Rumania and the Republic of Bulgaria ; whereas, however, it is laid down that those concessions will only be applied after the countries in question have adopted comparable measures ; Whereas the abovementioned countries have either adopted or are soon to adopt such measures ; whereas amendments should therefore be made with effect from 1 July 1995 until 31 December 1995 to the following Regu ­ lations :  Commission Regulation (EC) No 1566/95 of 30 June 1995 introducing management measures for imports of certain bovine animals for the second half of 1995 0,  Commission Regulation (EC) No 1941 /95 of 4 August 1995 opening for the second half of 1995, and laying down detailed rules for the application of, the tariff quotas for live bovine animals weighing between 160 Article 1 Regulation (EC) No 1566/95 is hereby amended as follows : 1 . Article 1 is replaced by the following : Article 1 Imports into the Community of live bovine animals falling within CN codes 0102 90 05, 01029021 , 0102 90 29, 0102 90 41 and 0102 90 49, as referred to in Article 1 ( 1 ) (a) of Regulation (EEC) No 805/68 , originating in the third countries listed in Annex I, other than imports carried out under Commission Regulation (EC) No 1462/95Q and (EC) No 1941 /95 ("), shall be subject to the management measures laid down in this Regulation . 0 OJ No L 144, 28 . 6 . 1995, p. 6. f) OJ No L 186 , 5 . 8 . 1995, p. 26.' 2. The following subparagraph is added to Article 2 ( 1 ) : The ad valorem, customs duty and the specific amounts of customs duty laid down in the Common Customs Tariff (CCT) shall be reduced by 80 % for the animals concerned.' (') OJ No L 223 , 20 . 9. 1995, p . 29 . (2) OJ No L 150 , 1 . 7 . 1995, p . 24 . (3) OJ No L 186, 5 . 8 . 1995, p. 26 . (4 OJ No L 197, 22. 8 . 1995, p. 5 . No L 255/2 fENl 25. 10 . 95Official Journal of the European Communities Article 2 Regulation (EC) No 1941 /95 is hereby amended as follows : 1 . The title is replaced by the following : 'opening for the second half of 1995, and laying down detailed rules for the application of, the tariff quotas for live bovine animals weighing between 160 and 300 kilograms originating in certain third countries'. 2. In Article 1 ( 1 ), the words 'the Slovak Republic or the Czech Republic' are replaced by 'the Slovak Republic, the Czech Republic, Rumania, Bulgaria, Estonia, Latvia or Lithuania'. 3 . Article 1 (2) is replaced by the following : 'The ad valorem customs duty and the specific amounts of customs duty laid down in the Common Customs Tariff (CCT) shall be reduced by 80 % for the animals concerned.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July until 31 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1 995. For the Commission Franz FISCHLER Member of the Commission